State of New York
Court of Appeals
                                                        This memorandum is uncorrected and subject to
                                                      revision before publication in the New York Reports.




 No. 104
 Andrew Nitkewicz, &c.,
         Appellant,
      v.
 Lincoln Life & Annuity Company of
 New York,
         Respondent.




 Seth Ard, for appellant.
 Alan B. Vickery, for respondent.




 Certification of question by the United States Court of Appeals for the Second Circuit,
 pursuant to section 500.27 of this Court's Rules of Practice, accepted and the issue
 presented is to be considered after briefing and argument. Acting Chief Judge Cannataro
 and Judges Rivera, Garcia, Wilson, Singas and Troutman concur.


 Decided October 20, 2022